Title: To Thomas Jefferson from Lewis Littlepage, 12 December 1801
From: Littlepage, Lewis
To: Jefferson, Thomas


          
            Sir,
            Washington 12th. of Decbr. 1801.
          
          An affair of a very singular nature having once taken place between the Austrian Ministry and myself, I send for your perusal the enclosed printed letter, which I beg may be returned to me. You will please to observe that the question is one of Public Right, as Austria had nothing to do with my military conduct in Poland. Suwarow had settled my affairs with the Empress, and the battles of Warsaw, Villna, Povonski, and Prague, did not regard Austria. With the highest respect I have the honor to be,
          Sir, your most obedient humble Servant—
          
            Lewis Littlepage.
          
        